Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reconsideration, the combination of Stimits et al. (US 9,266,727) and Wallace (US 9,102,528) do not provide the invention as claimed. Stimits fig. 1 does not depict a reactant container distinct from the second chamber, the reference characters 20 and 22 appearing to indicate the same container. Stimits fig. 2 is more ambiguous, potentially suggesting an outer wall between reaction container 20 and liquid container 18 but since it is not further discussed, Stimits cannot be relied upon for clearly teaching this limitation. Additionally, Stimits does provide a pressure relief valve configured to allow hydrogen gas to exit the vessel at a predetermined pressure, but this is an emergency overpressure valve and not the exit from which the hydrogen gas exits in normal operation, which is located at reference character 38. Stimits regardless provides the pressure relief valve as claimed since pressure relief valves do operate to allow gas to exit at a predetermined pressure, however the controller is claimed to be adapted to control the coolant in such a matter that a set temperature is achieved and “the generated hydrogen gas exiting the vessel as the predetermined pressure attains a substantially constant flow rate during the chemical reaction.” Stimits fails to teach this limitation and Wallace was relied upon for this teaching, however this would apply to the hydrogen gas exiting Stimits exit 38 and not the gas exiting the vessel at the predetermined pressure through the overpressure valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647